Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on April 20, 2022, and April 21, 2022.  
Claims 1-23 are currently pending.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims.
Claims 1-15 are have been examined.


Information Disclosure Statement
The information disclosure statement filed November 4, 2020, has been considered by the Examiner.
Non-Patent Literature Document #1 was not considered because no copy was provided.

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on April 21, 2022, is acknowledged.  The traversal is on the ground(s) that “the alleged groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full.”  (See Applicant’s Reply dated April 21, 2022, page 2).  Specifically, Applicant asserts at page 2 that the “claims in Groups I and II are directed to identifying travel conditions, such as a health condition or biometric data, and providing specific travel planning information based at least in part thereon. Accordingly, a search relating to the subject matter of claims 1-15 is certain to identify any references that may be material to the subject matter of claims 16-23.”  
This is not found persuasive for the following reasons:
In the Office Action dated April 13, 2022, the Examiner identified Invention I as being directed to claims 1-15 and drawn to updating travel planning information and acquiring specific travel planning information using a travel condition and the updated travel planning information, and Invention II as being directed to claims 16-23 and drawn to configuring a computing device to receive travel planning information.  While both groups are directed to travel planning, the Examiner identified that Invention II has separate utility from Invention I such as configuring a computing device to receive travel planning information from a travel planning service provided by a computing system remotely located relative to the computing device.
Because of the separate utility of each invention in relation to the other invention, each invention requires a different search strategy or search query. Thus, in spite of the classification of each invention in Class G06Q30/0631, the inventions require a different field of search and hence a serious search burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9:  Claim 1 recites various steps of a method including updating information, retaining information, receiving data from a mobile user equipment, determining, acquiring information, and providing information to the mobile user equipment.  However, the claim does not recite what entity is performing these functions.  Are these functions being performed manually or by a computing device?  For purposes of examination, the Examiner is interpreting claim 1 as a computing device is performing the method.  
Claims 2-9 inherit the deficiencies of claim 1.
Claims 1-15:  Claim 1 recites “updating travel planning information.”  It is unclear what is meant by “updating” information, as no information has been previously recited.  Has the information already been received?  Is it being stored somewhere?  How does the travel planning information change because of the updating and does it matter to the claim?  For purposes of examination, the Examiner is interpreting “updating” as “receiving.”
Claim 10 is rejected for similar reasons.
Claims 2-9 and 11-15 inherit the deficiencies of claims 1 and 10.  
Claims 5 and 11:  Claim 5 recites “wherein the providing comprises causing the mobile UE to present the specific travel planning information.”  It is unclear how the “providing” step causes the mobile user equipment to present the information.  Is the mobile user equipment under control of whatever entity performs the method in claim 1 and under control of the system in claim 10?  Is there an application on the mobile user equipment that acts as a front-end for the computing device?  For purposes of examination, the Examiner is assigning little patentable weight to the term “causing” and is interpreting this portion of claim 5 as reciting “wherein the providing comprises presenting the specific travel planning information on the mobile UE.”  
Claim 11 is rejected for similar reasons.
Claims 6 and 12:  Claim 6 recites “wherein a first supplier account of the multiple supplier accounts pertains to a subject traveling to a defined destination in a defined region.”  This limitation is unclear.  First, it is unclear if the “subject” in claim 6 is intended to be the same as the subject recited in claim 1 or if these are intended to be different subjects.  For purposes of examination, the Examiner is interpreting them as different subjects.  Further, this limitation seems to be saying that a supplier account maintains records of a particular user (subject) traveling to a destination.  Is this intended to mean that the supplier tracks a user’s travels?  Or is this merely intending to recite a generic user’s trip to a destination, i.e., a planned itinerary?  For purposes of examination, the Examiner is interpreting this portion of claim 6 as reciting that the supplier account maintains itineraries for travelers.
Further, claim 6 recites “updating records defining the travel planning information.”  Are these records maintained in the distributed storage platform?  If so, is the defining of the travel planning information intended to be part of the recited method or are these records “defined” externally to the claim?  For purposes of examination, the Examiner is interpreting these records as being “defined” externally to the claim.
Claim 12 is rejected for similar reasons.
Claims 7 and 13:  Claim 7 recites “assigning reward data to the first supplier account using at least the relevancy score.”  This limitation is unclear.  It is unclear how the relevancy score is used to assign the reward data.  Does this mean that the reward is conditional upon the relevancy score?  If so, does this mean that the relevancy score has exceeded a threshold score?  If so, then is this step intended to be conditional?  In light of this uncertainty, for purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 7 and is interpreting claim 7 as reciting “assigning reward data to the first supplier account.”  
Claim 13 is rejected for similar reasons.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 10 recite a method and a system for providing travel planning information to a user.  With respect to claim 1, claim elements updating travel planning information, determining that a rule is satisfied, and acquiring specific travel planning information, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claim 10 recites similar limitations.
The judicial exception is not integrated into a practical application. Claims 1 and 10 each recite receiving data from a mobile user equipment and providing information to the mobile user equipment.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 10 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1 and 10 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 10 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving and transmitting limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1 and 10 are not patent eligible.  
Claims 2-9 and 11-15 depend from claims 1 and 10.  Claim 2 is directed to selecting specific travel planning information and is further directed to the abstract idea.  Claims 3-4 are directed to the type of travel information and generating a recommendation/reservation and are further directed to the abstract idea.  Claims 5 and 11 are directed to causing the mobile user equipment to present information and are further directed to the abstract idea.  Claims 6 and 12 are directed to updating records and are further directed to the abstract idea.  Claims 6 and 12 are also directed to receiving and storing data which, as discussed above, are considered to be computer functions that are well-understood, routine and conventional.  Claims 7 and 13 are directed to determining a relevancy score and assigning reward data and are further directed to the abstract idea.  Claims 7 and 13 are also directed to receiving data which, as discussed above, are considered to be computer functions that are well-understood, routine and conventional.  Claims 8 and 14 are directed to classifying the subject as a type of traveler and are further directed to the abstract idea.  Claims 8 and 14 are also directed to receiving data which, as discussed above, is considered to be a computer function that is well-understood, routine and conventional.  Claims 9 and 15 are directed to determining that a rule is satisfied and acquiring travel planning information and are further directed to the abstract idea.  Claims 9 and 15 are also directed to providing information to the mobile user equipment which, as discussed above, is considered to be a computer function that is well-understood, routine and conventional. 
Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313055 A1 to Martin et al. (hereinafter “Martin”), in view of US 9,633,402 B1 to McCartney (hereinafter “McCartney”), and further in view of US 11,107,171 B2 to Handler et al. (hereinafter “Handler”).
Claims 1 and 10:  Martin discloses a “travel, e.g., honeymoon planning system” that includes a travel planning tool and a match tool to “rate travel properties based on “ travel information of a first user.  (See Martin, at least Abstract).  Martin further discloses a processor; and a memory device (See Martin, at least FIG. 2 and associated text, server contains a processor and a memory).  Martin further discloses:
updating travel planning information using at least data from multiple supplier accounts, the data identifying features of travel itineraries…(See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation);
receiving, from a mobile user equipment (UE), data identifying travel conditions of a subject (See Martin, at least  para. [0048], travel planning questions and travel planning options are displayed on the output device of the user computer; para. [0049], prospective traveler may choose from a menu of travel planning questions and options and submit a set of travel planning answers/choices to the travel planning system; para. [0043], user computers may be mobile devices; para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set),…;
determining that a rule to provide particular travel planning information to the mobile UE is satisfied (See Martin, at least para. [0059], match tool is configured to sort travel properties by relevancy (match score) with the highest ranked properties shown first; para. [0060], match tool may use Boolean, rating-based, accumulative; para. [0064], there are 3 subclasses of accumulative attribute: Required Any, Required All, and Required None; para. [0065], Required Any accumulative attribute option is set so that a travel property must have at least one of the chosen attributes);
acquiring specific travel planning information using, at least in part, a subset of the travel conditions and the updated travel planning information (See Martin, at least para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; match tool will eliminate all travel properties that are not located in either a city or a desert; match tool will assign a higher attribute rating to a travel property located in both a city and a desert (i.e., a hotel in Las Vegas) than it will to a travel property located in a city but not in a desert (a hotel located in Seattle; para. [0096], match tool selects and rates travel properties); and
providing the specific travel planning information to the mobile UE (See Martin, at least para. [0059], match tool outputs an ordered set of travel properties that meet the essential criteria specified by the travel planning answers and/or travel planning choices; para. [0096], display tool transmits match results display reflecting the selected and rated travel properties to the user computer).
Martin does not expressly disclose the travel conditions including one or more of a health condition or biometric data.
However, McCartney discloses a system and method “for flight searching, comparison, and selection based on physical characteristics of travelers and usable seat space”.  (See McCartney, at least Abstract).  McCartney further discloses the travel conditions including one or more of a health condition or biometric data (See McCartney, at least col. 21, line 56 to col. 22, line 30, user enters physical information of the traveler into the system including body shape, height, weight, BMI, medical record, disease history, physiological or pathological condition, disability; information is saved  or is input into a search interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin the ability of the travel conditions including one or more of a health condition or biometric data as disclosed by McCartney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a traveler with the ability “to visualize the seating experiences in different flight seats and the comparison of various flight seats.”  (See McCartney, at least col. 1, lines 50-55).
Neither Martin nor McCartney expressly discloses the updated travel planning information being retained in a distributed storage platform including multiple data storage devices.
However, Handler discloses a system and method “for providing a subscription travel service” that determines “a geographical location of a user” and searches “a list of travel services that are available for the user”.  (See Handler, at least Abstract).   Handler further discloses the updated travel planning information being retained in a distributed storage platform including multiple data storage devices (See Handler, at least col. 29, lines 45-50, distributed database; col. 11, line 65 to col. 12, line 7, one or more databases store data related to users, applications, cloud services, travel services data, one or more machine learning techniques, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability of the updated travel planning information being retained in a distributed storage platform including multiple data storage devices as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 10 is rejected for similar reasons.
Claim 2:  The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Martin further discloses wherein the acquiring comprises selecting the specific travel planning information from the updated travel planning information using a first condition of the travel condition (See Martin, at least para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; match tool will eliminate all travel properties that are not located in either a city or a desert; match tool will assign a higher attribute rating to a travel property located in both a city and a desert (i.e., a hotel in Las Vegas) than it will to a travel property located in a city but not in a desert (a hotel located in Seattle; the Examiner notes that the travel condition is a hotel, that the first condition is a city hotel, and that a hotel is selected based on being in a city, i.e., Las Vegas).
Claim 3:   The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Martin does not expressly disclose wherein the subset of the travel information conditions includes the health condition, and wherein the acquiring comprises generating a recommendation for a specific seat in a transportation means.
However, McCartney discloses wherein the subset of the travel information conditions includes the health condition (See McCartney, at least col. 21, line 56 to col. 22, line 18, user enters physical information of the traveler into the system including body shape, height, weight, BMI, medical record, disease history, physiological or pathological condition, disability), and wherein the acquiring comprises generating a recommendation for a specific seat in a transportation means (See McCartney, at least col. 23, lines 10- 35, search result is generated based on the physical information and the search criteria provided; search result includes a ranked list of flight seats; FIG. 12 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Martin-McCartney-Handler the ability wherein the subset of the travel information conditions includes the health condition, and wherein the acquiring comprises generating a recommendation for a specific seat in a transportation means as further disclosed by McCartney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a traveler with the ability “to visualize the seating experiences in different flight seats and the comparison of various flight seats.”  (See McCartney, at least col. 1, lines 50-55).
Claim 4:  The combination of Martin and McCartney and Handler discloses all the limitations of claim 1 discussed above.
Martin does not expressly disclose wherein the subset of the travel information conditions includes the health condition, and wherein the acquiring comprises generating a reservation for a specific seat within a transportation means.
However, McCartney discloses wherein the subset of the travel information conditions includes the health condition (See McCartney, at least col. 21, line 56 to col. 22, line 18, user enters physical information of the traveler into the system including body shape, height, weight, BMI, medical record, disease history, physiological or pathological condition, disability), and wherein the acquiring comprises generating a reservation for a specific seat within a transportation means (See McCartney, at least col. 34, lines 42-50, after deciding on the seat and flight, software allows the user to complete the purchase directly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Martin-McCartney-Handler the ability wherein the subset of the travel information conditions includes the health condition, and wherein the acquiring comprises generating a reservation for a specific seat within a transportation means as further disclosed by McCartney since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide a traveler with the ability “to visualize the seating experiences in different flight seats and the comparison of various flight seats.”  (See McCartney, at least col. 1, lines 50-55).
Claims 5 and 11:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses wherein the providing comprises causing the mobile UE to present the specific travel planning information (See Martin, at least para. [0096], display tool transmits a match results display reflecting the selected and rated travel properties to the user computer for display).
Claim 11 is rejected for similar reasons.
Claims 6 and 12:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses wherein the updating comprises,
receiving the data identifying the features of the travel itineraries from the multiple supplier accounts, wherein a first supplier account of the multiple supplier accounts pertains to a subject traveling to a defined destination in a defined region (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; the Examiner notes that a hotel is a defined destination in a defined region);
updating records defining the travel planning information using the data identifying the features of the travel itineraries (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; the Examiner notes that a hotel is a defined destination in a defined region);
retaining the updated travel planning information in the distributed data storage platform (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database).
Neither Martin nor McCartney expressly discloses wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location.
However, Handler discloses wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location (See Handler, at least col. 29, lines 45-50, distributed database that may include multiple computer readable media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability wherein a first data storage device of the multiple data storage devices is located in a first location, and wherein a second data storage device of the multiple data storage devices is located in a second location as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 12 is rejected for similar reasons.
Claims 8 and 14:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 1 and 10 discussed above.
Martin further discloses receiving, from the mobile UE, user activity data identifying multiple actions of the subject (See Martin, at least  para. [0048], travel planning questions and travel planning options are displayed on the output device of the user computer; para. [0049], prospective traveler may choose from a menu of travel planning questions and options and submit a set of travel planning answers/choices to the travel planning system; para. [0043], user computers may be mobile devices; para. [0065], prospective traveler chooses “city” and “desert” for the hotel setting option set; para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews); and classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers…(See Martin, at least para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews; traveler profile tool can calculate a rating for each user for each personality type based on the user data).
Neither Martin nor McCartney expressly discloses classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data.
However, Handler discloses classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data (See Handler, at least col. 13, lines 53-65, travel services system is configured to train a machine learning technique to classify a given user or subscriber using the travel services activities of the user or subscriber by establishing relationships between known travel services activities and known or manually assigned classifications to users or subscribers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney the ability of classifying the subject as a defined type of traveler based at least on the user activity data, the classifying including determining the defined type of traveler from multiple types of travelers by applying a machine-learning technique to the user activity data as disclosed by Handler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “a single interface and travel site for making travel arrangements that automatically take into account various travel service costs in providing travel services options to the user” so that “the number of steps, pages, and interfaces the user has to navigate through to make travel arrangements are reduced.” (See Handler, at least col. 2, lines 30-41).
Claim 14 is rejected for similar reasons.
Claims 9 and 15:  The combination of Martin and McCartney and Handler discloses all the limitations of claims 8 and 14 discussed above.
Martin further discloses:
determining that a second rule to provide particular travel planning information to the mobile UE is satisfied (See Martin, at least para. [0128], traveler profile tool uses data about user’s personality type and travel experience based on user surveys, questionnaires, reviews; traveler profile tool can calculate a rating for each user for each personality type based on the user data ) ;
acquiring second specific travel planning information using at least the defined type of traveler and the updated travel planning information (See Martin, at least para. [0129], traveler profile tool can weight the property attributes in the property database according to each personality type; a user with a high score in one personality type can be steered toward travel properties that best suit that personality type; para. [0134], a user with a high “Behind the Scenes” score (personality type) would be heavily weighted by the “Good Food” attribute; para. [0071], match tool uses a user’s profile to distinguish between travel properties that received equal ratings based upon the user’s travel planning answers and travel planning choices); and 
providing the second specific travel planning information to the mobile UE (See Martin, at least para. [0071], match tool presents the recommendations to the user; para. [0096], display tool transmits match results display reflecting the selected and rated travel properties to the user computer). 
Claim 15 is rejected for similar reasons.



Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of McCartney and further in view of Handler as applied to claims 6 and 12  above, and further in view of US 2017/0337287 A1 to Gill (hereinafter “Gill”).
The combination of Martin and McCartney and Handler discloses all the limitations of claims 6 and 12 discussed above.
Martin further discloses wherein the receiving the data identifying the features of the travel itineraries comprises receiving data identifying a characteristic of a travel destination from the first supplier account of the multiple supplier accounts (See Martin, at least para. [0043], travel planning system navigates to one or more travel websites and captures content from the websites and stores the content in the travel planning database; hotel, airline, restaurants, rental car, ground transportation; para. [0065], hotel is identified based on location, i.e., Las Vegas or Seattle), the method further comprising, determining a relevancy score for the data identifying the characteristic of the travel destination (See Martin, at least para. [0065], match tool will assign a higher attribute rating to a travel property located in both a city and a desert (the Las Vegas hotel) than to a travel property located in a city but not a desert (the Seattle hotel); para. [0070], match tool is configured to qualitatively score any of the attribute options, such that the property rating may depend upon how well the property satisfies the attribute; if prospective traveler chooses "horseback riding" as a desired activity, a first travel property that has horses and guides on site might receive a higher attribute rating (e.g., a 100 percent rating) than a second travel property that is equipped to set up a horseback riding activity located an hour's drive from the travel property (e.g., a 75 percent rating). Similarly, the second travel property might receive a higher attribute rating than a third travel property, for which horseback riding is available in the general area but the property is not equipped to set up the activity (e.g., a 50 percent rating).
Neither Martin nor McCartney nor Handler expressly discloses assigning reward data to the first supplier account using at least the relevancy score.
However, Gill discloses a system and method that “augments internet-based social networks for crowdsourcing.”  (See Gill, at least Abstract).  Gill further discloses that requests for information can be crowdsourced and responded to by “at least one responder meeting the required credentials for a given request.”  (See Gill, at least Abstract). Gill further discloses assigning reward data to the first supplier account using at least the relevancy score (See Gill, at least para. [0044], responder performs a task and receives incentives or reward points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the travel planning system and method of Martin and the seat selection system and method of McCartney and the subscription travel service of Handler the ability of assigning reward data to the first supplier account using at least the relevancy score as disclosed by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “harness the collaborative intelligence of diverse participants”.  (See Gill, at least para. [0007]).  
Claim 13 is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0017835 A1 to Pickover et al. is directed to a database containing information regarding routes and a difficulty level for using mobility assistive tools to traverse the routes.

US 2011/0161121 A1 to Nagpal et al. is directed to a system and method identifying craft and travelers who have been in a region where a health-related event is occurring and assisting a user with selecting a craft and a seat to avoid exposure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625